DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,072,495. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims do not add any new features which are not obvious variants or inherent in view of the previously allowed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. US 2018/0096299.
Jarvis discloses a relay-type goods picking system, comprising:
(Re claim 1) “a plurality of carrying robots capable of lifting and transporting inventory containers” (702a figure 7A,7B). ”a manual picking area, which is configured to store goods for manual picking” (302 figure 3A). “auxiliary pickup tools for manual goods picking, which are configured to accommodate containers and are convenient for manual driving or transportation, wherein a back-end system is operable to bind each auxiliary pickup tool for manual goods picking with a container accommodated by the each auxiliary pickup tool for manual goods picking and corresponding order information” (116 figure 3A,4A). “a robot picking inventory container area provided with a plurality of inventory containers used for storing goods and being carried by the plurality of carrying robots” (304 figure 3A). “an operating position to which one of the plurality of carrying robots carries a inventory container of the plurality of inventory containers and at which goods are picked from or restocked onto the inventory container by a picker” (310 figure 3A). “a control system capable of communicating with the plurality of carrying robots and a manual picking person and controlling order allocation, inventory container carrying and goods picking;” (figure 4A-D). “for a mixed order which involves both goods in the manual picking area and goods in the robot picking inventory container area, under control of the control system” (figure 4A-D). “a person-to-goods picking mode and a goods-to-person picking mode are used complete the goods picking for the mixed order under control of the control system, wherein the person-to-goods picking mode is used to complete picking for the goods in the manual picking area and the goods-to-person picking mode is used to complete picking for the goods in the robot picking inventory container area” (figure 4A-D).
(Re claim 2) “the control system is configured to classify orders into a manual picking order, a goods-to-person picking order and the mixed order, wherein the manual picking order merely involves the goods in the manual picking area and the goods-to-person picking order merely involves the goods in the robot picking inventory container area; for the manual picking order, the control system controls the goods picking in the person-to-goods picking mode; and for the goods-to-person picking order, the control system controls the goods picking in the goods-to-person picking mode” (figure 4A-D).
(Re claim 3) “the manual picking area is provided with a plurality of manual picking inventory containers which stores the goods for manual picking, wherein each of the plurality of manual picking inventory containers has a unique number, and information on positions of the plurality of manual picking inventory containers and information on identifiers and quantities of goods at the positions are stored in the control system” (426,428 figure 4B).
(Re claim 4) “a picking frequency of the goods in the manual picking area is higher than a picking frequency of the goods in the robot picking inventory container area” (para 0031).
(Re claim 5) Jarvis does not disclose completing the goods picking in the relay manner for the mixed order comprises: first completing picking for the goods in the manual picking area in the person-to-goods picking mode and then completing picking for the goods in the robot picking inventory container area in the goods-to-person picking mode
Jarvis discloses completing the manual picking first and goods-to-person picking second, but
does not limit itself to this single mode of operation nor teaches away from other modes of operation
(para 0078-0080, 0029).
As such it would have been obvious to one skilled in the art to modify the system of Jarvis to
complete goods-to-person picks first and manual picking second because it may improve workflow or
reduce resources required.
(Re claim 6) “for a same mixed order, a same container is used for the goods picking in the person-to-goods picking mode and the goods picking in the goods-to-person picking mode, and the same container is always placed on a same auxiliary pickup tool for manual goods picking” (para 0037).
(Re claim 7) “a seeding wall placed at the operating position, wherein for a same mixed order, a same container is used for the goods picking in the person-to-goods picking mode and the goods picking in the goods-to-person picking mode, and the same container is placed on one of the auxiliary pickup tools for manual goods picking in the person-to-goods picking mode and is placed on the seeding wall in the goods- to-person picking mode; and a position of the seeding wall is rebound with a container identifier and order information after the same container is placed on the seeding wall” (figure 3B, para 0029, 0074).
(Re claim 8) Jarvis does not disclose completing the goods picking for the mixed order comprises: first completing picking for the goods in the robot picking inventory container area in the goods-to-person picking mode and then completing picking for the goods in the manual picking area in the person-to-goods picking mode.
Jarvis discloses completing the manual picking first and goods-to-person picking second, but
does not limit itself to this single mode of operation nor teaches away from other modes of operation
(para 0078-0080, 0029).
As such it would have been obvious to one skilled in the art to modify the system of Jarvis to
complete goods-to-person picks first and manual picking second because it may improve workflow or
reduce resources required.
	(Re claim 9) “wherein when goods on inventory containers in the manual picking area are manually picked, information on positions of the manual picking inventory containers and information on identifiers and quantities of goods at the positions stored in the control system are updated” (para 0046, 0079).
	(Re claim 10) “each auxiliary pickup tool for manual goods picking is bound with the container accommodated by the each auxiliary pickup tool for manual goods picking and the corresponding order information by scanning a barcode of the auxiliary pickup tool for manual goods picking and/or a barcode of the container with a scanner” (para 0040).
	(Re claim 11) “in the person-to-goods picking mode, one of the auxiliary pickup tools for manual goods picking with an accommodated container is transported manually to the manual picking area for the goods picking; and in the goods-to-person picking mode, the picker and a container are at a picking position, one of the plurality of carrying robots carries one of the plurality of inventory containers to the operating position, and goods are picked from the one of the plurality of inventory containers to the container by the picker” (figure 4A-D).
	(Re claim 12) “in the person-to-goods picking mode, the picker transports or drives the one of the auxiliary pickup tools for manual goods picking, along a route planned by the control system, to the manual picking area for the goods picking” (424, 426 figure 4B).
	(Re claim 13) “after the one of the auxiliary pickup tools for manual goods picking arrives at the manual picking area, the goods picking is performed manually in an order picking sequence instructed by the control system” (428 figure 4B).
	(Re claim 14) “under the control of the control system, the person-to-goods picking mode and the goods-to-person picking mode are used to complete the goods picking for the mixed order under the control of the control system by that: in condition that the person-to-goods picking mode is performed before the goods-to-person picking mode, (1) after the goods picking in the person-to-goods picking mode is completed, one of the auxiliary pickup tools for manual goods picking which accommodates a container associated with the mixed order is transported to the operating position at which tool identifier information, container identifier information and corresponding order information of the one of the auxiliary pickup tools for manual goods picking and collecting are associated and maintained in the control system, and the corresponding order information has been updated to indicate a picking task to be completed in the mixed order, wherein the picking task only involves the goods in the robot picking inventory container area; (2) and then the goods picking is completed in the good-to-person picking mode, which comprises inventory container allocation, the inventory container carrying, and picking goods from inventory containers to a container on a seeding wall based on the order information; or in condition that the goods-to-person picking mode is performed before the person-to-goods picking mode, (1) at the operating position, the tool identifier information, the container identifier information and the corresponding order information of the one of the auxiliary pickup tools for manual goods picking and collecting are associated and maintained in the control system, and the corresponding order information indicates a picking task associated with the goods-to-person picking mode to be completed in the mixed order, wherein the picking task associated with the goods-to-person picking mode only involves the goods in the robot picking inventory container area; (2) and then the goods picking is completed in the good-to-person picking mode, which comprises the inventory container allocation, the inventory container carrying, and the picking goods from the inventory containers to the container on the seeding wall based on the order information; (3) after the goods picking in the goods-to-person picking mode is completed, the order information is updated to indicate a picking task associated with the person-to-goods picking mode to be completed in the mixed order, wherein the picking task associated with the person-to-goods picking mode merely involves the goods in the manual picking inventory container area” (figure 4A-D)
	(Re claim 15) “a mixed order which involves both goods in the manual picking area and goods in the robot picking inventory container area, completing, under control of the control system, goods picking for the mixed order by using a person-to-goods picking mode and a goods-to-person picking mode, wherein the person-to-goods picking mode is used to complete picking for the goods in the manual picking inventory container area and the goods-to-person picking mode is used to complete picking for the goods in the robot picking inventory container area” (figure 4A-D).
	(Re claim 16) “classifying, by the control system, orders to be processed into a manual picking order, a goods- to-person picking order and the mixed order, wherein the manual picking order merely involves the goods in the manual picking area, the goods-to-person picking order merely involves the goods in the robot picking inventory container area, and the mixed order involves both the goods in the manual picking area and the goods in the robot picking inventory container area; wherein for the manual picking order, the goods picking is performed in the person-to-goods picking mode under the control of the control system; for the goods-to-person picking order, under the control of the control system, the goods picking is performed in the goods-to-person picking mode that is based on robots, wherein in the goods- to-person picking order, the control system determines a inventory container to be carried based on the goods-to-person picking order, instructs one of the robots to carry the inventory container from the robot picking inventory container area to an operating position at which goods are picked from the inventory container by the picker under the control of the control system; and for the mixed order, under the control of the control system, completing the person-to-goods picking mode and the goods-to-person picking mode are used to complete the goods picking for the mixed order” (figure 4A-D).
	(Re claim 17) “wherein the completing the goods picking for the mixed order in the relay manner comprises: first completing picking for the goods in the manual picking area in the person-to-goods picking mode and then completing picking for the goods in the robot picking inventory container area in the goods-to-person picking mode” (figure 4A-D).
	(Re claim 18) “a same mixed order, a same container is used for the goods picking in the person-to-goods picking mode and the goods picking in the goods-to-person picking mode, and the same container is always placed on a same auxiliary pickup tool for manual goods picking” (para 0037)
	(Re claim 19) “a seeding wall is placed at an operating position, wherein for a same mixed order, a same container is used for the goods picking in the person-to-goods picking mode and the goods picking in the goods-to-person picking mode, and the same container is placed on one of the auxiliary pickup tools for manual goods picking in the person-to-goods picking mode and is placed on the seeding wall in the goods-to-person picking mode; and after the same container is placed on the seeding wall, a position of the seeding wall rebound with a container identifier and order information” (figure 3B, para 0029,0074).
	(Re claim 20) Jarvis does not disclose completing the goods picking for the mixed order by using the person-to-goods picking mode and the goods-to-person picking mode under control of the control system comprises: first completing picking for the goods in the robot picking rack area in the goods-to-person picking mode and then completing picking for the goods in the manual picking rack area in the person-to-goods picking mode.
Jarvis discloses completing the manual picking first and goods-to-person picking second, but
does not limit itself to this single mode of operation nor teaches away from other modes of operation
(para 0078-0080, 0029).
As such it would have been obvious to one skilled in the art to modify the system of Jarvis to
complete goods-to-person picks first and manual picking second because it may improve workflow or
reduce resources required.
	(Re claim 21) “when goods on manual picking racks in the manual picking rack area are manually picked, information on positions of the manual picking racks and information on identifiers and quantities of goods at the positions stored in the control system are updated” (para 0046, 0079).
	(Re claim 22) “the each auxiliary pickup tool for manual goods picking is bound with the container accommodated by the each auxiliary pickup tool for manual goods picking and the corresponding order information by scanning a barcode of the auxiliary pickup tool for manual goods picking and/or a barcode of the container with a scanner” (para 0040).
	(Re claim 23) “the person-to-goods picking mode, one of the auxiliary pickup tools for manual goods picking with an accommodated container is transported manually to the manual picking area for the goods picking; and in the goods-to-person picking mode, the picker and a container are at a picking position, one of the plurality of carrying robots carries one of the plurality of inventory containers to the operating position, and goods are picked from the one of the plurality of inventory containers to the container by the picker” (figure 4A-D).
	(Re claim 24) “wherein in the person-to-goods picking mode, the one of the auxiliary pickup tools for manual goods picking is transported manually along a route planned by the control system to the manual picking area for the goods picking” (424, 426 figure 4B).
	(Re claim 25) “wherein after the one of the auxiliary pickup tools for manual goods picking arrives at the manual picking area, the goods picking is performed manually in an order picking sequence instructed by the control system” (428 figure 4B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655